Detailed Action
This action is in response to amendments filed on 02/17/2022. 
This application was filed on 11/30/2020 which is continuation of application no. 15/325952 (now patent #10878180 B2) filed on further claims priority to PCT/KR2015/007768 having a filing date of 07/24/2015, which further claims foreign priority to Chines application 201410359715.6, filed on 07/25/2014, and Korean application no. 10-2015-0105219, filed on 07/24/2015
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claims 1-11 are rejected.

Applicant's Response
In Applicant' s Response dated 02/17/2022, Applicant amended claims 1, and 6-11, and submitted a terminal disclaimer.  Applicant argued against various rejections previously set forth in the Office Action mailed 11/22/2021.
In light of Applicant' s amendments and remarks, all objections to the claims set forth previously are withdrawn.
In light of applicant’s submission of terminal disclaimer, all non-statutory type double patenting rejection set forth previously are withdrawn. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11 are rejected under 35 U.S.C. 101 as being directed to abstract idea without significantly more.  
Representative claim 1 is directed to method of editing text of an electronic device, the method comprising: 
receiving a first text from a user, wherein the first text is to be transmitted to a receiver; 
obtaining at least one second text that has been previously transmitted or received between the user and the receiver; 
identifying a first structure of the first text and a second structure of the obtained at least one second text, wherein the first structure and the second structure includes at least one of a paragraph structure and a sentence structure; and 
changing at least part of the first text by changing the first structure of the first text based on the second structure of the obtained at least one second text; and
transmitting the changed at least part of the first text to the receiver.  

Mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or humans using pen and paper (see, October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55,942, hereinafter “PEG”).
Certain Methods Of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
In particular, manipulation or editing of text based on other texts clearly relates to pre-internet activity of writing/editing/authoring text based on other samples/templates of writings, compositions, and/or documents/contracts.  
Per prong 2, Step 2A, the additional elements of “receiving a first text from a user, wherein the first text is to be transmitted to a receiver; obtaining at least one second text that has been previously transmitted or received between the user and the receiver” are merely pre-solution data gathering steps that are not indicative of integration into a practical application and are properly construed as insignificant extra-solution activity (see, MPEP 2106.05(g)).  Furthermore, the additional limitation of “transmitting.. text to the receiver” is merely post solution Insignificant Extra-Solution Activity of sending or outputting the data (see. MPEP 2106.05 (g)).  Additionally, the recited claim limitations do not improve the functionality of the electronic device or achieve improved technical results. 
receiving a first text from a user, wherein the first text is to be transmitted to a receiver; obtaining at least one second text that has been previously transmitted or received between the user and the receiver… transmitting.. text to the receiver” are merely data gathering and outputting steps that are well known and routine (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”, and MPEP 2106.05(g)).  Accordingly, the above limitations singularly or in combination do not result in the claim as a whole amounting to significantly more than the judicial exception.
Accordingly, claim 1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Independent claims 6 and 11 are device and medium claims corresponding to method claim 1 and are of substantially same scope. 
Accordingly, claims 6 and 11 are rejected under the same rational as set forth for claim 1. 
At least due dependency, claims 2-5, and 7-10 are rejected under the same rational as set forth for claims 1, 6, and 11 or not including any limitation that is indicative of integration into a practical application and/or singularly or in combination resulting in the claims as a whole amounting to significantly more than the judicial exception. 


	

Response to Arguments
	Applicant’s arguments filed on 02/17/2022 have been fully considered but they are not persuasive and/or moot in view of new/modified grounds of rejections. 

	Applicant argues against the rejection of claim under 35 U.S.C. 101 because “transmitting step requires actions by a receiver that cannot be practically applied in the mind” (response page 8). 
	The examiner disagrees. 
	As noted in the rejection above, Per prong 2, Step 2A, the additional elements of “receiving a first text from a user, wherein the first text is to be transmitted to a receiver; obtaining at least one second text that has been previously transmitted or received between the user and the receiver” are merely pre-solution data gathering steps that are not indicative of integration into a practical application and are properly construed as insignificant extra-solution activity (see, MPEP 2106.05(g)).  Furthermore, the additional limitation of “transmitting.. text to the receiver” is merely post solution Insignificant Extra-Solution Activity of sending or outputting the data (see. MPEP 2106.05 (g)).  Additionally, the recited claim limitations do not improve the functionality of the electronic device or achieve improved technical results.
Accordingly, applicant’s argument is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144